Case 2:20-bk-21020-BR        Doc 125 Filed 03/04/21 Entered 03/04/21 09:04:43                  Desc
                               Main Document Page 1 of 2


  1   TIMOTHY J. YOO (State Bar No. 155531)
      tjy@lnbyb.com
  2   CARMELA T. PAGAY (State Bar No. 195603)
      ctp@lnbyb.com                                                 FILED & ENTERED
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, CA 90067                                               MAR 04 2021
      Telephone: (310) 229-1234
  5   Facsimile: (310) 229-1244
                                                                     CLERK U.S. BANKRUPTCY COURT

  6   Attorneys for Jason M. Rund                                    Central District of California
                                                                     BY fortier    DEPUTY CLERK
      Chapter 7 Trustee
  7

  8                             UNITED STATES BANKRUPTCY COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10                                     LOS ANGELES DIVISION
 11
       In re                                            Case No. 2:20-bk-21020-BR
 12
       THOMAS VINCENT GIRARDI,                          Chapter 7
 13
                                                        ORDER GRANTING CHAPTER 7
 14                         Debtor.                     TRUSTEE’S MOTION FOR
                                                        APPROVAL OF CASH
 15                                                     DISBURSEMENTS

 16                                                     Date: February 23, 2021
                                                        Time: 10:00 a.m.
 17
                                                        Place: Courtroom 1668 via zoomgov.com
 18                                                            Roybal Federal Building
                                                               225 E. Temple Street
 19                                                            Los Angeles, California 90012

 20

 21            A hearing was held on February 23, 2021, at 10:00 a.m. before the Honorable Barry
 22   Russell, United States Bankruptcy Judge, in Courtroom 1668 of the United States Bankruptcy
 23   Court, located at 255 E. Temple Street, Los Angeles, California 90012, to consider the Motion for
 24   Approval of Cash Disbursements by the Trustee [Doc 85] (the “Motion”) filed by Jason M. Rund,
 25   the Chapter 7 Trustee for the bankruptcy estate of Thomas Vincent Girardi (the “Trustee”).
 26   Timothy J. Yoo of Levene, Neale, Bender, Yoo & Brill L.L.P. appeared on behalf of the Trustee.
 27

 28

                                                    1
Case 2:20-bk-21020-BR      Doc 125 Filed 03/04/21 Entered 03/04/21 09:04:43              Desc
                             Main Document Page 2 of 2


  1          The Court, having considered the Motion, having received no opposition to the Motion,

  2   having considered the statements of counsel made at the hearing on the Motion, and good cause

  3   appearing,

  4          IT IS HEREBY ORDERED THAT the Motion is granted, and the Trustee is authorized

  5   to pay the Minimum Payment, Balance and Residence Expenses, as those terms are defined in the

  6   Motion, through December 31, 2021.

  7

  8

  9                                                ###

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24 Date: March 4, 2021

 25

 26
 27

 28

                                                  2
